Citation Nr: 0833057	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right eye blindness.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which, in pertinent part, denied service connection for right 
eye blindness and a left knee disability.  In April 2004, the 
veteran filed a notice of disagreement (NOD).  In November 
2004, the RO issued a statement of the case (SOC) concerning 
right eye blindness and he responded by filing a timely 
substantive appeal (VA Form 9).   

Prior to certifying the case to the Board, in a November 2004 
rating decision, the RO granted service connection for 
osteoarthritis of the left knee and assigned an initial 10 
percent rating.  That decision is considered a full grant of 
the benefits requested.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).  Accordingly, the issue of 
service connection for a left knee disability is no longer 
before the Board.  

In June 2006, the veteran filed an NOD with an October 2005 
rating decision, which denied his claim for an increased 
rating for osteoarthritis of the left knee.  In October 2006, 
the RO issued an SOC, but he did not file a timely 
substantive appeal (VA Form 9 or equivalent statement).  So 
that claim is not before the Board.  
See 38 C.F.R. § 20.200 (2007) (An appeal consists of a timely 
filed NOD in writing and, after a SOC has been furnished, a 
timely filed substantive appeal).  

In April 2008, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  


FINDING OF FACT

The veteran's right eye blindness is not related to his 
military service.


CONCLUSION OF LAW

Right eye blindness was not incurred or aggravated during 
service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent VCAA notice letters in June 2003 and 
April 2004.  The letters provided him with notice of the 
evidence necessary to substantiate his claim, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The April 2004 letter also specifically 
requested that he submit any evidence in his possession 
pertaining to his claim.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in June 2003 and April 2004.  He 
received notice as to the fourth and fifth elements outlined 
in Dingess in a March 2006 letter.  

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Here, VCAA notice was 
provided in June 2003, prior to the RO's decision in 
September 2003.  There was a timing deficiency with regard to 
the April 2004 and March 2006 notice.  This timing deficiency 
was cured, however, by readjudication of the claim in an 
October 2007 supplemental SOC (SSOC).  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claim, VA obtained the veteran's service 
treatment records (STRs), a private treatment record from 
Phoenix Optical, and VA treatment records.  At the April 2008 
hearing, he said that he had received treatment for his right 
eye from several private doctors since service.  The Board 
agreed to leave the record open for 60 days so that he could 
attempt to obtain these records.  More than 60 days have 
passed since the hearing and he has not submitted any 
additional evidence with regard to his right eye.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

With regard to the claim on appeal, the veteran has not been 
afforded a VA examination.  In this case, there is no 
probative evidence that the veteran's blindness may be 
related to service.  As will be discussed in greater detail 
below, the evidence does not indicate his blindness had its 
onset during service and there is no credible evidence that 
he sustained trauma to the right eye that led to blindness.  
Under these circumstances, VA is not required to provide a VA 
examination.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Statutes and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)


Legal Analysis

The veteran contends that his right eye blindness is a result 
of trauma to the right eye during his military service.  At 
the April 2008 hearing, he said that he was removing a 
transmission from a truck when some metal and fluid fell into 
his eye (Hearing Transcript, pg. 3).  He said that the 
transmission came loose and hit him in the eye.  He said that 
he went to sick bay and was given some kind of salve 
(pg. 4).  He said that when returned to sick bay five days 
later, he was told that he had a detached retina and there 
was nothing that could be done.  He said he was given a patch 
and told to wear it during the evening to strengthen the eye.  
He said his vision never recovered and remained blurry.  He 
said he began to lose his vision altogether in 2001 and 
became totally blind in 2003 (pg. 8).  

The veteran's STRs are unremarkable for trauma to the right 
eye.  There is also no record of a transmission falling on 
him.  The report of his January 1972 enlistment physical 
indicates visual acuity in his right eye was 20/40 
uncorrected and corrected to 20/25.  In February 1972, he was 
seen by the optometry clinic and his right eye visual acuity 
was 20/100 uncorrected and was corrected to 20/25.  The 
report of the November 1974 physical examination given prior 
to separation indicates visual acuity in his right eye was 
20/50 uncorrected and corrected to 20/20.  Defective visual 
acuity was noted.

A September 2001 private treatment record from Phoenix 
Optical indicates the veteran had macular degeneration and a 
cataract of the right eye.  He also had a history of retinal 
detachment in the right eye and diabetes mellitus.

VA treatment records indicate the veteran complained of 
burning and stinging in his eyes in June 2002.  A September 
2002 record notes that he was functionally blind in the right 
eye.  A May 2006 optometry record notes that the veteran did 
not have a history of eye trauma, but did have retinal 
detachment in the right eye.  Later that month, at the 
ophthalmology clinic, he reported a history of trauma to the 
right eye in 1973.  On examination, a scar was noted over the 
fovea (area of depression in the retina) of the right eye.

The evidence does not indicate nor does the veteran contend 
that his right eye blindness had its onset during service.  
Rather, he contends that he had a retinal detachment during 
service, which resulted in blurry vision for many years until 
he began losing his vision completely in 2001.  Despite his 
assertions, there is no evidence of eye trauma or retinal 
detachment during service.  In February 1972, the uncorrected 
visual acuity in his right eye was notably worse than at 
enlistment (from 20/40 to 20/100), but corrected to 20/25.  
The reason for this loss in visual acuity was not noted.  At 
his November 1974 separation physical, his uncorrected visual 
acuity was 20/50 and corrected to 20/20, indicating either 
that whatever additional loss in visual acuity that occurred 
in February 1972 had resolved and was not permanent or an 
error in the February 1972 record.  

Because the veteran's current assertions that he suffered an 
eye injury in service are in conflict with contemporaneous 
records, the Board finds that such assertions are not 
credible.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative weight than 
history as reported by the veteran).
The negative contemporaneous record is more probative than 
his contentions made many years after the events in question 
and in the course of his claim for compensation.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the 
absence of contemporaneous evidence of treatment for a 
claimed disability for many years after service could serve 
as determinative evidence against the claim); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(holding that the Board may find lay evidence to be 
incredible where it is contrary to the contemporaneous 
record).

Although the evidence indicates that the veteran underwent a 
slight loss in uncorrected visual acuity in the right eye 
(20/40 to 20/50), his corrected vision was actually better 
when he left service (20/25 to 20/20).   Regardless, a 
refractive error such as myopia (i.e. nearsightedness), is 
not a disease or injury for the purposes of VA disability 
compensation.  38 C.F.R. §§ 3.303(c), 4.9 (2007).  The only 
possible exception is if there is evidence of additional 
disability due to aggravation during service by superimposed 
disease or injury.  See Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  As 
mentioned, there is no evidence of a superimposed injury.  
While the veteran believes that his claimed right eye 
blindness is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In sum, the evidence does not indicate the veteran sustained 
right eye trauma during service that resulted in blindness.  
For this reason, the claim for service connection for right 
eye blindness must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for right eye blindness is 
denied.



____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


